DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 5/6/2022, with respect to the rejection(s) of claim(s) 1-7, 9, 10, and 12-14 under 35 USC 102a1 over China University, claims 8 and 11 under 35 USC 103 over China University and Sejimo, and claims 15-18 under 35 USC 103a over China University and Hirano,  have been fully considered and are persuasive.  Applicant has persuasively argued that these reference do not disclose the new claim limitations that have been added by amendment to claims 1, 2 and 15.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied reference Stone.
In the rejection of claim 15, Stone, which is in the field of a system for performing layup of a pre-impregnated composite ply (see paragraph 0001), is now being applied as disclosing that it is known that the first finger (such as the portion of linkage 412 and 414 that attaches to roller 408) including a first cylindrical first roller member (roller 408), which rotates about a first roller member rotational axis, and a/the second finger (such as the portion of linkage 412 and 414 that attaches to roller 410) including a cylindrical second roller member (roller 410), which rotates about a second roller member rotational axis, the first roller and the second roller member to applying a compressive force against the pre-impregnated composite ply..  See paragraph 0075, disclosing that “As depicted in this view, end effector 204 comprises coupler 400, adapter plate 402, shaft 404, air cylinder 406, roller 408, roller 410, linkage 412, linkage 414, vacuum chuck 416, planar structure 418, and vacuum mat 420.”  Paragraph 0005 teaches that “The roller system is moveable to conform to a shape of a tool such that the roller system bends the flexible flanges to substantially conform to the shape of the tool when the roller system moves over the tool. The roller system enables placing the piece on the tool and compacting the piece on the tool.”  See marked up Figure 4 below in the rejections of claims 1 and 15 below.
A similar analysis applies to the rejections of claim 1 and 2 as that above, which is set forth in similar language in the rejections below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a second finger" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Line 7 introduced “first and second fingers”, and it appears the recitation of “a second finger” in line 10 is a reference back to “second fingers” in line 7.  It is suggested that applicant amend line 10 to recite “the second finger”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 9, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over China University (CN 102730549 A) in view of Stone (US 20190070772 A1).
As to claim 1, China University discloses an end of arm tool (EOAT) (pipe clamping tool; Fig. 1) for gripping a pipe (pipe 7; Fig. 5) comprising: 
a base (base 1; Fig. 1) defining a robotic arm mounting section (unnumbered mounting section in a top surface 18 of the base 1; Fig. 1) to mount to a robotic arm (it is conceivable to have the unnumbered mounting section to be connected to a robot arm such that the pipe clamping tool could be used to grip and lift a pipe in a deep-water pipeline location; page 1, Lns. 29-31) and a joint section (joint section in the base 1 where clamping parts 3 being coupled therein; Fig. 1); a mechanical gripper arrangement (clamping parts 3; Figs. 1-2) coupled to the joint section of the base (Figs. 1-2), the mechanical gripper arrangement comprising: at least first and second fingers disposed opposite each other (first and second front portions of the first and second clamping parts 3; Figs. 1-2) to receive a pipe therebetween (pipe 7; Fig. 5) and selectively apply a compressive force thereto (selectively apply a pressure F1 by a first hydraulic cylinder 31to grip the pipe 7; Fig. 6); and a first roller member (clamping claw 35; Figs. 1-2) coupled to the first finger (clamping claw 35 is coupled to the front portion of the clamping part 3; Figs. 1-2), the first roller member to engage a surface of the pipe (external surface of the pipe 7; Fig. 6) and apply said compressive force to grip the pipe (Figs. 5-6).
China University is considered capable of operation such that the end of arm tool (EOAT) for use during manufacture of parts using one or more pre-impregnated composite plies; the first and second fingers to receive a pre-impregnated composite ply therebetween, and the first roller member to engage a first surface of the pre-impregnated composite ply and apply said compressive force to grip the pre-impregnated composite ply.  In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.
China University does not disclose that the first roller member is a cylindrical first roller member, which rotates about a first roller member rotational axis.
However, Stone, which is in the field of a system for performing layup of a pre-impregnated composite ply (see paragraph 0001), also discloses that it is known that the first roller member (such as one of roller 408 or 410) is a cylindrical first roller member, which rotates about a first roller member rotational axis.  See paragraph 0075, disclosing that “As depicted in this view, end effector 204 comprises coupler 400, adapter plate 402, shaft 404, air cylinder 406, roller 408, roller 410, linkage 412, linkage 414, vacuum chuck 416, planar structure 418, and vacuum mat 420.”  Paragraph 0005 teaches that “The roller system is moveable to conform to a shape of a tool such that the roller system bends the flexible flanges to substantially conform to the shape of the tool when the roller system moves over the tool. The roller system enables placing the piece on the tool and compacting the piece on the tool.”  See marked up Figure 4 below.

    PNG
    media_image1.png
    774
    673
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first roller member is a cylindrical first roller member, which rotates about a first roller member rotational axis as taught by Stone in order to enable placing the piece on the tool and compacting the piece on the tool.

As to claim 2, China University discloses the EOAT of claim 1 further including a second roller member (each front portion of the first and second clamping parts 3 has a clamping claw 35 that is coupled thereto; Figs. 2-3) coupled to the second finger (Figs. 2-3), the second roller member to engage the surface of the pipe (Fig. 6) and apply said compressive force to grip the pipe (Figs. 5-6).
China University does not disclose that the second roller member is a cylindrical second roller member, which rotates about a second roller member rotational axis.
However, Stone discloses that it is known that the second roller member (such as the other of roller 408 or 410) is a cylindrical second roller member, which rotates about a second roller member rotational axis.  See paragraph 0075, disclosing that “As depicted in this view, end effector 204 comprises coupler 400, adapter plate 402, shaft 404, air cylinder 406, roller 408, roller 410, linkage 412, linkage 414, vacuum chuck 416, planar structure 418, and vacuum mat 420.”  Paragraph 0005 teaches that “The roller system is moveable to conform to a shape of a tool such that the roller system bends the flexible flanges to substantially conform to the shape of the tool when the roller system moves over the tool. The roller system enables placing the piece on the tool and compacting the piece on the tool.”  See marked up Figure 4 above in the rejection of claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second roller member is a cylindrical second roller member, which rotates about a second roller member rotational axis as taught by Stone in order to enable placing the piece on the tool and compacting the piece on the tool.

China University is considered capable of operation such that the second roller member to engage a second surface of the preimpregnated composite ply and apply said compressive force to grip the pre-impregnated composite ply.  See MPEP 2114 and 2115.  In regards to use the end of arm toot for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

As to claim 3, China University discloses the EOAT of claim 1, wherein the mechanical gripper arrangement further comprises: a first torque adjuster (one of first hydraulic cylinders 31; Fig. 1) to selectively provide a rotational torque resistance to the first roller member (first hydraulic cylinder 31 applies thrust during the process of driving the clamp 3 to clamp the pipe 7; page 4, Lns. 35-37).

As to claim 4, China University discloses the EOAT of claim 3, wherein the first torque adjuster includes a surface (internal surface of a head portion of an unnumbered piston of the first hydraulic cylinder 31 which is in contact with a connecting shaft 39; Fig. 1) to engage the first roller member (the internal surface of the head portion of the unnumbered piston engages the clamping claw 35 by the clamping part 3; Figs. 1-2) and supply the rotational torque resistance (first hydraulic cylinder 31 supplies thrust on the internal surface of the head portion of the unnumbered piston during the process of driving the clamp 3 to clamp the pipe 7; page 4, Lns. 35-37; Figs. 5-6).

As to claim 5, China University discloses the EOAT of claim 3, wherein the rotational torque resistance supplied by the first torque adjuster to the first roller member of the first finger is configured to increase rotational resistance of the first roller member such that the first and second fingers maintain grip at a fixed point on the pipe during movements about a target pipe rack (first hydraulic cylinders 31 supplies pressure F1 on pipe 7 that is expected to be enough to maintain the pipe 7 within a fixed point between the first and second front portions of the clamping parts 3 during movements about a target pipe rack; Figs. 5-6; page 1, Lns. 29-31).
China University is considered capable of operation such that the first and second fingers maintain grip at the fixed point on the pre-impregnated composite ply during movements about a target pre-preg mold.  See MPEP 2114 and 2115.  In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

As to claim 6, China University discloses the EOAT of claim 3, wherein the rotational torque resistance supplied by the first torque adjuster to the first roller member of the first finger is configured to prevent rotation of the first roller member (thrust from one of the first hydraulic cylinders 31 to one of the clamping claws 35 of the front portion of the first clamping part 3 is configured to prevent rotation of the clamping claw 35 such that the pipe 7 would not fell off from said clamping claws 35; Fig. 6) until a linear release force is introduced by pulling the EOAT away from the pipe (it is conceivable to have a linear release force introduced to pull the pipe clamping tool away from the pipe 7 upon releasing the thrust of the hydraulic cylinders 31).
China University is considered capable of operation such that the linear release force is introduced by pulling the EOAT away from a pre-impregnated composite ply. In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

As to claim 7, China University discloses the EOAT of claim 3, wherein the rotational torque resistance supplied by the first torque adjuster to the first roller member is along a direction (F1 force in Fig. 6) that extends substantially transverse relative to a rotational axis of the first roller member (rotational axis of the clamping claw 35 is around the hinge shaft 33; the F1 force acts substantially transverse relative to the rotational axis of the clamping claw 35; Fig. F6).

As to claim 9, China University discloses the EOAT of claim 2, wherein the first torque adjuster is coupled to the first finger (the first hydraulic cylinders 31 is coupled to the front portion of the first clamping part 3; Fig. 1) and has a longitudinal axis (axis along a length of the first hydraulic cylinders 31; Fig. 1) that extends substantially transverse relative to a longitudinal axis (axis along a length of the front portion of the first clamping part 3; Fig. 1) of the first roller member (see Fig. 1). |

As to claim 10, China University discloses the EOAT of claim 3, wherein the first torque adjuster includes a piston (unnumbered piston of the first hydraulic cylinder 31; Fig. 1) to supply the rotational torque resistance to the first roller member (see Fig. 1).

As to claim 12, China University discloses the EOAT of claim 2, wherein the mechanical gripper arrangement further comprises a second torque adjuster (another first hydraulic cylinder 31; Fig. 1) to selectively provide a rotational torque resistance to said second roller member (see Fig. 1).

As to claim 13, China University discloses the EOAT of claim 12 wherein the rotational torque resistance supplied by the second torque adjuster to the second roller member of the second finger is configured to increase rotational resistance of the second roller member such that the first and second fingers maintain grip at a fixed point on the pipe during movements about a target pipe rack (first hydraulic cylinders 31 supplies pressure F1 on pipe 7 that is expected to be enough to maintain the pipe 7 within a fixed point between the first and second front portions of the clamping parts 3 during movements about a target pipe rack; Figs. 5-6; page 1, Lns. 29-31).
China University is considered capable of operation such that the first and second fingers maintain grip at the fixed point on the pre-impregnated composite ply during movements about a target pre-preg mold.  In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

As to claim 14, China University discloses the EOAT of claim 1, wherein the mechanical gripper arrangement comprises linkages (rear portion of the clamping parts 3; Fig. 1) coupled to the joint section (Fig. 1), the linkages to allow the first and second fingers to travel towards each other to grip the pipe therebetween (see Fig. 1).
China University is considered capable of operation such that the linkages to allow the first and second fingers to travel towards each other to grip a pre-impregnated composite ply therebetween.  In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over China University (CN 102730549 A) and Stone (US 20190070772 A1) as applied to claims 1-7, 9, 10 and 12-14 above, and further in view of Sejimo (US 20130090761 A).
As to claim 8, China University as modified by Stone discloses and makes obvious the EOAT of claim 3. China University fails to explicitly disclose wherein the rotational torque resistance is equal to or greater than 2.0 in-lb.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify a value of the rotational torque resistance as being equal to or greater than 2.0 in-lb, because the torque resistance is known to be an optimizable condition for grasping robots and EOAT.   Sejimo, for example, discloses that it is known to control the torque to prevent damage to the part.  See paragraph 0028, disclosing “At this time, since the torque of the rotating shaft can be slowly raised, it is possible to prevent a force from being rapidly applied to the grasped object to damage the grasped object.”  See also paragraph 0094, teaching “When the movable finger 8 comes in contact with an unexpected object, the motor 5 is not accelerated and thus a large torque does not act on the movable finger 8.  Accordingly, since the movable finger 8 moves with an acting external force, it is possible to suppress the damage of the movable finger 8.”  Since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide mean for identifying a certain gripping capacity for the pipe clamping tool and thereby becomes easy to a user to identify application limit of said clamping tool.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the rotational torque resistance is equal to or greater than 2.0 in-lb as routine optimization of known conditions in the prior art in order to prevent damage to the grasped object as taught in Sejimo while still enabling sufficient torque for grasping.

As to claim 11, China University as modified by Stone discloses and makes obvious the EOAT of claim 10.
China University does not disclose the first roller member further comprises: a common shaft that extends through the first roller member, the common shaft defining the first roller member rotational axis; and a rotor section coupled to the common shaft, the rotor section including a surface to receive the rotational torque resistance supplied by the piston and generate friction therefrom that increases rotational resistance of the first roller member and allows the first and second fingers to securely grip the pre-impregnated composite ply therebetween.
However, Sejimo discloses and makes obvious the first roller member further comprises: a common shaft that extends through the first roller member, the common shaft defining the first roller member rotational axis; and a rotor section coupled to the common shaft, the rotor section including a surface to receive the rotational torque resistance supplied by the piston and generate friction therefrom that increases rotational resistance of the first roller member and allows the first and second fingers to securely grip the pre-impregnated composite ply therebetween  See paragraph 0025, disclosing “the robot hand includes the movable part and the motor.  The movable part moves by rotating the rotating shaft of the motor.  The robot hand includes the control unit.  The control unit includes the motor control unit and the motor control unit controls the rotational angle or the rotating speed of the motor.  The control unit controls the action of the movable part by controlling a driving unit.”  See also paragraph 0011, teaching that “it is possible to control the speed of the rotating shaft with a torque corresponding to the torque required for the motor.”  See also paragraph 0017, disclosing “According to this application example, the limit value setting unit receives the torque instruction signal.  As the rotational speed of the rotating shaft becomes lower than the target rotational speed and the difference therebetween becomes larger, the torque instruction signal is output as a signal for increasing the torque of the rotating shaft.  That is, the limit value setting unit can detect that the rotating shaft rotates at a low speed or is stopped using the torque instruction signal.  Then, the limit value setting unit changes the torque limit value when the rotational speed is lower than the speed determination value.  Therefore, the motor control device can drive the rotating shaft with a torque corresponding to the torque limit value in a state where the rotating shaft rotates at a low speed or is stopped.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the first roller member further comprises: a common shaft that extends through the first roller member, the common shaft defining the common shaft defining the first roller member rotational axis; and a rotor section coupled to the common shaft, the rotor section including a surface to receive the rotational torque resistance supplied by the piston and generate friction therefrom that increases rotational resistance of the first roller member and allows the first and second fingers to securely grip the pre-impregnated composite ply therebetween as taught in Sejimo while still enabling sufficient torque for grasping.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over China University (CN 102730549 A), Stone (US 20190070772 A1) and Hirano (US 20110185556 A1).
As claim 15, China University discloses a system (system of a pipe clamping tool and its lifting arm that is expected to be attached to an unnumbered mounting section in a top surface 18 of a base 1; Fig. 1; page 1, Lns. 29-31) for performing layup of a pipe (pipe 7; Fig. 5), the system comprising: 
a first robotic arm (it is conceivable to have an unnumbered mounting section in a top surface 18 of a base 1 to be connected to a robot arm such that the pipe clamping tool could be used to grip and lift a pipe in a deep-water pipeline location; page 1, Lns. 29-31) having a first end of arm tool (EOAT) (pipe clamping tool; Fig. 1); 
wherein the first EOAT comprises: 
a base (base 1; Fig. 1) defining a robotic arm mounting section (unnumbered mounting section in the top surface 18 of the base 1; Fig. 1) to mount to a corresponding robotic arm (it is conceivable to have the unnumbered mounting section to be connected to a robot arm such that the pipe clamping tool could be used to grip and lift a pipe in a deep-water pipeline location; page 1, Lns. 29-31); 
first and second fingers (first and second front portions of a first and second clamping parts 3; Figs. 1-2) coupled to the base and disposed opposite each other (Fig. 1) to grip a pipe (pipe 7; Fig. 5) therebetween (see also clamping claw 35; Figs. 1-2) to apply a compressive force against the pipe (apply a pressure F1 by a first hydraulic cylinder 31 to grip the pipe 7; Fig. 6); 
a first torque adjuster (one of first hydraulic cylinders 31; Fig. 1) to selectively provide a rotational torque resistance to said first roller member (first hydraulic cylinder 31 applies thrust during the process of driving the clamp 3 to clamp the pipe 7; page 4, Lns. 35-37); a second torque adjuster (another first hydraulic cylinder 31; Fig. 1) to selectively provide a rotational torque resistance to said second roller member (first hydraulic cylinder 31 applies thrust during the process of driving the clamp 3 to clamp the pipe 7; page 4, Lns. 35-37).
In regards to use the end of arm tool for gripping a pre-impregnated composite plie instead of gripping the pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the end of arm tool structurally capable of gripping objects other than pipes.

China University does not disclose that the first finger including a first cylindrical first roller member, which rotates about a first roller member rotational axis, and a/the second finger including a cylindrical second roller member, which rotates about a second roller member rotational axis, the first roller and the second roller member to applying a compressive force against the pre-impregnated composite ply.
China University also fails to explicitly disclose the system for performing layup of a pre-impregnated composite ply; a second robotic arm having a second EOAT; the first and second fingers to receive a pre-impregnated composite ply therebetween; and the first roller member to apply the compressive force against the pre-impregnated composite ply.

However, Stone, which is in the field of a system for performing layup of a pre-impregnated composite ply (see paragraph 0001), also discloses that it is known that the first finger (such as the portion of linkage 412 and 414 that attaches to roller 408) including a first cylindrical first roller member (roller 408), which rotates about a first roller member rotational axis, and a/the second finger (such as the portion of linkage 412 and 414 that attaches to roller 410) including a cylindrical second roller member (roller 410), which rotates about a second roller member rotational axis, the first roller and the second roller member to applying a compressive force against the pre-impregnated composite ply..  See paragraph 0075, disclosing that “As depicted in this view, end effector 204 comprises coupler 400, adapter plate 402, shaft 404, air cylinder 406, roller 408, roller 410, linkage 412, linkage 414, vacuum chuck 416, planar structure 418, and vacuum mat 420.”  Paragraph 0005 teaches that “The roller system is moveable to conform to a shape of a tool such that the roller system bends the flexible flanges to substantially conform to the shape of the tool when the roller system moves over the tool. The roller system enables placing the piece on the tool and compacting the piece on the tool.”  See marked up Figure 4 below.

    PNG
    media_image1.png
    774
    673
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first finger including a first cylindrical first roller member, which rotates about a first roller member rotational axis, and a/the second finger including a cylindrical second roller member, which rotates about a second roller member rotational axis, the first roller and the second roller member to applying a compressive force against the pre-impregnated composite ply as taught by Stone in order to enable placing the piece on the tool and compacting the piece on the tool.

Hirano is in the field of a system for performing layup of a pre-impregnated composite ply (cellular manufacturing system 100; Fig. 1) and teaches the system comprising a first robotic arm (right arm 3R; Fig. 2) having a first end of arm too! (EOAT) (right hand unit 11; Fig. 2); and a second robotic arm (left arm 3L; Fig. 2) having a second EOAT (left hand unit 12; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify China University with the teaching of Hirano by duplicating essential working parts because of the motivation to provide mean for performing a gripping function in a more efficient manner and thereby maximizes system's efficiency for gripping and handling large objects.

As to claim 16, modified China University discloses the system of claim 15. China University fails to explicitly disclose the system further comprising a controller communicatively coupled to the first and/or second robotic arm, the controller including one or more movement sequences to cause the first and/or second robotic arms to perform movements about a target mold such that the pre-impregnated composite ply conforms to contours of the target mold.
Hirano is in the field of a system for performing layup of a pre-impregnated composite ply (cellular manufacturing system 100; Fig. 1) and teaches the system comprising a first robotic arm (right arm 3R; Fig. 2) having a first end of arm tool (EOAT) (right hand unit 11; Fig. 2); a second robotic arm (left arm 3L; Fig. 2) having a second EOAT (left hand unit 12; Fig. 2); the system further comprising a controller (controller 108; Fig. 1) communicatively coupled to the first and/or second robotic arm (Para. [0015]), the controller including one or more movement sequences to cause the first and/or second robotic arms to perform movements about a target mold such that a pre-impregnated composite ply (workpiece W; Para. [0015]) conforms to contours of the target mold (the controller 108 controls all essential commands to accomplish certain task on the workpiece W which includes moving the workpiece W to predetermined locations; Paras. [0018] and [0020)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify China University with the teaching of Hirano by duplicating essential working parts and controlling them by a controller in order to provide mean for performing a gripping and handling functions in a more efficient manner and thereby maximizes system's efficiency for gripping and handling large objects.

Regarding claim 17, modified China University discloses the system of claim 15. China University fails to explicitly disclose wherein the first and second EOATs of the first and second robotic arms, respectively, grip the pre-impregnated composite ply on opposite sides relative to each other.
Hirano is in the field of a system for performing layup of a pre-impregnated composite ply (cellular manufacturing system 100; Fig. 1) and teaches the system comprising a first robotic arm (right arm 3R; Fig. 2) having a first end of arm tool (EOAT) (right hand unit 11; Fig. 2); a second robotic arm (left arm 3L; Fig. 2) having a second EOAT (left hand unit 12; Fig. 2); wherein the first and second EOATs of the first and second robotic arms, respectively, grip a pre-impregnated composite ply (workpiece W; Para. [0015]) on opposite sides relative to each other (a controller 108 controls all essential commands to accomplish certain task on the workpiece W which includes gripping the workpiece W on opposite sides relative to each other; Para. [0024)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify China University with the teaching of Hirano by duplicating essential working parts and controlling them by a controller in order to provide mean for performing a gripping and handling functions in a more efficient manner and thereby maximizes system's efficiency for gripping and handling large objects.

Regarding claim 18, modified China University discloses the system of claim 15. China University fails to explicitly disclose wherein the rotational torque resistance supplied to the first and/or second roller members is configured to securely grip the pre-impregnated composite ply such that the first and second EOATs can introduce in-plane tension into said pre-impregnated composite ply held therebetween. 
Hirano is in the field of a system for performing layup of a pre-impregnated composite ply (cellular manufacturing system 100; Fig. 1) and teaches the system comprising a first robotic arm (right arm 3R; Fig. 2) having a first end of arm tool (EOAT) (right hand unit 11; Fig. 2); a second robotic arm (left arm 3L; Fig. 2) having a second EOAT (left hand unit 12; Fig. 2); wherein a rotational torque resistance (actuator; Paras. [0021)]-[0022]) supplied to the first and/or second roller members (finger members 11A and 12A; Paras. [0021]-[0022]) is configured to securely grip a pre-impregnated composite ply (workpiece component W1; Para. [0024]) such that the first and second EOATs can introduce in-plane tension into said pre-impregnated composite ply held therebetween (a controller 108 controls all essential commands to accomplish certain task on the workpiece component W1 which is possible to includes gripping the workpiece component W1 on opposite sides relative to each other and applying in-plane tension since every robot arm could be controlled individually; Para. [0024)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify China University with the teaching of Hirano by duplicating essential working parts and controlling them by a controller in order to provide mean for performing a gripping and handling functions in a more efficient manner and thereby maximizes system's efficiency for gripping and handling large objects.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK